Detailed Action
This is the first office action on the merits for US application number 16/877,956.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Invention I, the product of claims 1-10, in the reply filed on April 29, 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a securing member in claim 1 line 2, a receiving member in claim 1 line 6, a tightening member in claim 1 line 8, and a retaining member in claim 4 line 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to a securing member in claim 1 line 2 and the intended scope and equivalents thereof to enable interpretation under 35 USC 112f as claimed. Examiner is interpreting this as referring to and structure capable of securing and suggests amending to clarify.
Claim(s) 5 recites/recite the limitation "the retaining member" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “The handheld closing device of claim [[1]]4, wherein”.
Claim(s) 6 recites/recite the limitation "the pair of arms of the retaining member" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “The handheld closing device of claim [[1]]5, wherein”.
Claim(s) 2-4 and 7-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 5,355,913, hereinafter “Green”).
As to claim 1, Green discloses a handheld closing device (10, Figs. 10-16) capable of use for closing a bone closure device (12, 14), the bone closure device including a strap (12) and a securing member (14), the securing member having a locked position (Figs. 11,15, and 16) capable of use for securing the strap therein upon the strap being looped around bone portions to secure the bone portions (Figs. 11,15, and 16), the handheld closing device comprising: a main body portion (Fig. 1) including an end (lower portion of 10 shown in Fig. 1); a receiving member (opening/recess within 10 shown holding element 14 in Figs. 3, 9, and 10, Figs. 3, 9, and 10) located at the end of the main body portion (as defined, Figs. 3, 9, and 10), the receiving member being capable of receiving the securing member (Figs. 3, 9, and 10); a tightening member (30, 18, 40, 46, 48, 50) rotatably connected to the main body portion (Figs. 9 and 10, col. 7 lines 9-15, 40-43, and 50-59), the tightening member including a receiving hole (50) capable of receiving the strap of the bone closure device (Figs. 9 and 10, col. 7 lines 50-59), the tightening member being capable of tightening the strap (Figs. 9 and 10, col. 7 lines 4-6); and a lever pivotally (52, 62, 66) connected to the main body portion (via shaft 64, Fig. 9, col. 8 lines 4-16), the lever being capable of operably engaging with the securing member to position the securing member in its locked position (via element 76, Figs. 2, 9, and 12, col. 8 lines 4-37).
As to claim 2, Green discloses an end tab (76, 74, Figs. 2, 9, and 12) capable of moving connected to the main body portion and the lever (Figs. 2, 9, and 12, col. 8 lines 4-37), the end tab being capable of engaging with and moving the securing member upon the lever being actuated (Figs. 2, 9, and 12, col. 8 lines 4-37). 
As to claim 3, Green discloses that the end tab includes a pair of nubs (ends of 74 as shown in Fig. 2) capable of use for movably engaging with the lever (Figs. 2 and 9, col. 9 lines 21-22).
As to claim 7, Green discloses that the receiving member is in the form of a recess (as defined as opening/recess within 10 shown holding element 14 in Figs. 3, 9, and 10, Figs. 3, 9, and 10). 
As to claim 8, Green discloses that the tightening member has a middle portion (48, 50, 46, and the unit formed thereby as shown in Fig. 2), and wherein the receiving hole is located in the middle portion of the tightening member (as defined) such that upon rotating the tightening member the strap wraps around the middle portion of the tightening member to tension the strap (Figs. 9-11, col. 7 lines 4-6 and 50-59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Williams (US 2017/0150996).
As to claims 4-6, Green discloses the invention of claim 1.
Green is silent to a retaining member connected to the end of the main body portion and located adjacent to the receiving member, the retaining member being configured for engaging with and retaining the securing member to prevent a movement of the securing member. As to claim 5, Green is silent to the retaining member includes a pair of arms for engaging with the securing member. As to claim 5, Green is silent to the pair of arms of the retaining member are at least partially deformable such that the pair of arms outwardly deflect upon positioning the securing member within the receiving member and inwardly revert to hold the securing member within the receiving member. 
Williams teaches similar device (Figs. 3A-3C, ¶26) capable of use for receiving a securing member (200, Figs. 3B and 3C), the device comprising: a main body portion (Figs. 3A-3C) including an end (lower portion as shown in Fig. 3C); a receiving member (opening/recess within 300 shown holding element 200 in Figs. 3B and 3C, Figs. 3B and 3C) located at the end of the main body portion (as defined, Figs. 3B and 3C), the receiving member being capable of receiving the securing member (Figs. 3B and 3C); a retaining member (310s) connected to the end of the main body portion (Fig. 3C) and located adjacent to the receiving member (Fig. 3C), the retaining member being capable of engaging with and retaining the securing member to prevent a movement of the securing member (Fig. 3C, ¶26). As to claim 5, Williams teaches that the retaining member includes a pair of arms (Fig. 3C) capable of engaging with the securing member (Fig. 3C, ¶26). As to claim 6, Williams teaches that the pair of arms of the retaining member are at least partially capable of deforming (¶26) such that the pair of arms outwardly deflect upon positioning the securing member within the receiving member and inwardly revert to hold the securing member within the receiving member (Fig. 3C, ¶26). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the receiving member as disclosed by Green by adding the retaining member as taught by Williams in order to attach the device to the securing member (Williams ¶25), position and secure the securing member to bone (Williams ¶s 25 and 26), and remove the device from the securing member (Williams ¶26). 

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Jaramillo et al. (US 2010/0087837, hereinafter “Jaramillo”).
As to claim 9, Green discloses the invention of claim 8.
Green is silent to the tightening member is further slidably connected to the main body portion, the tightening member being further configured for vertically translating for indicating a tension of the strap. 
Jaramillo teaches a similar device (Fig. 12, ¶62) capable of use for tensioning a strap (abstract, suture of ¶62, e.g. 1001 shown in Fig. 10 for an alternate embodiment), the device comprising: a main body portion (1203, Fig. 12) including an end (lower portion as shown in Fig. 12); a receiving member (lower portion as shown in Fig. 12); a tightening member (1201, 1202, upper portion as shown in Fig. 12, e.g. 103 as shown in Fig. 1 and described in ¶50), wherein the tightening member is further slidably connected to the main body portion (via 1201s, Fig. 12), the tightening member being further capable of vertically translating for indicating a tension of the strap (Fig. 12, ¶62). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the tightening member as disclosed by Green by adding the piston indicators and corresponding support structure as taught by Jaramillo in order to give the surgeon an indication of the tension that is being applied to the strap (Jaramillo ¶62). 

As to claim 10, Green discloses the invention of claim 8.
Green is silent to the tightening member is in the form of an eye-bolt.
Jaramillo teaches a similar device (Fig. 3, ¶52) capable of use for tensioning a strap (304), the device comprising: a main body portion (Fig. 3); a receiving member (lower portion as shown in Fig. 12); a tightening member (301, 303, 302, Fig. 3) rotatably connected to the main body portion (Fig. 3, ¶52), the tightening member including a receiving hole (302s) capable of receiving the strap (Fig. 3, ¶52), the tightening member being capable of tightening the strap (abstract, ¶52); wherein the tightening member has a middle portion (301), and wherein the receiving hole is located in the middle portion of the tightening member such that upon rotating the tightening member the strap wraps around the middle portion of the tightening member to tension the strap (Fig. 3, ¶52), wherein the tightening member is in the form of an eye-bolt (Fig. 3). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the tightening member as disclosed by Green modifying the handle and connection to the main body as taught by Jaramillo in order to provide a known alternative handle and threaded connection (Jaramillo Fig. 3) that provides finer control of the change in tension due to the treaded connection compared to the gear tooth connection. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775